Exhibit 10.1

FIFTH SUPPLEMENT AND FORBEARANCE AGREEMENT
TO THE
MASTER CREDIT AGREEMENT


THIS FIFTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO THE MASTER CREDIT AGREEMENT
(�Fifth Supplement�) is made and entered into as of September 30, 2009
(�Effective Date�), by and between NEDAK ETHANOL, LLC, a Nebraska limited
liability company (�Borrower�), and AGCOUNTRY FARM CREDIT SERVICES, FLCA
(formerly Farm Credit Services of Grand Forks, FLCA) (�Lender�).
 
RECITALS:


A.           Lender and Borrower have entered into that certain Master Credit
Agreement dated as of February 14, 2007 (the �Master Credit Agreement�), that
certain First Supplement to Master Credit Agreement dated as of February 14,
2007 (the �First Supplement�), that certain Second Supplement to Master Credit
Agreement dated as of February 14, 2007 (�Second Supplement�), and that certain
Third Supplement and Forbearance Agreement to Master Credit Agreement dated as
of April 11, 2008 (�Third Supplement�), that certain Fourth Supplement and
Forbearance Agreement dated as of March 29, 2009 (�Fourth Supplement�), and
together with the Master Credit Agreement, First Supplement, Second Supplement,
Third Supplement, Fourth Supplement and this Fifth Supplement, as amended,
replaced, restated, modified, or supplemented from time to time, are referred to
as the (�Master Agreement�) pursuant to which Lender has extended certain credit
facilities to Borrower under the terms and conditions set forth in the Master
Agreement.  Capitalized terms not defined in this Fifth Supplement shall have
the meaning provided in the Master Agreement.
 
B.           Borrower did not obtain mechanical completion, as defined in the
Construction Agreement (�Mechanical Completion�), of the Project by or on July
15, 2008.
 
C.           Borrower did not achieve 100% name plate production for its ethanol
facility or pass the required performance tests within 60 days after achieving
Mechanical Completion.
 
D.           Borrower has not complied with any of the financial covenants set
forth in Article V of the Master Credit Agreement.
 
E.           The failure to (i) meet the Mechanical Completion date, (ii)
achieve 100% name plate production, and (iii) to comply with the financial
covenants has created one or more defaults under the Master Agreement.
 
F.           In the letter dated February 11, 2009, Lender declared a Default by
Borrower.
 
G.           Borrower acknowledges that Lender has determined that one or more
defaults of the Master Agreement remain uncured, and that while Lender is not
availing itself of remedies and actions that it is entitled to, the Lender does
not waive its right to take such other and further action the Lender may deem
necessary at any time, now or in the future.
 
H.           As additional collateral for the Loans, Borrower caused Delta-T and
Bateman to provide a letter of credit confirmed by the FNBO for which Lender was
a payment beneficiary
 

 
 

--------------------------------------------------------------------------------

 

and a first secured party to the proceeds (as is further described in the Third
and Fourth Supplement.)  In connection with a drawing on a LOC, Lender received
$3.995 million of letter of credit proceeds (the �LOC Proceeds�), which Lender
continues to hold as collateral for the Loans.  Borrower and Lender desire that
Lender release $2.0 million of the LOC Proceeds to Borrower exclusively to fund
the purchase of grain inventories, subject to the provisions of this Agreement.
 
I.           As a condition to releasing the LOC Proceeds, Borrower and Lender
desire to further amend the Master Agreement as set forth in this Fifth
Supplement.
 
AGREEMENT:
 
Now, therefore, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties agree as follows:
 
A.           Effect of Fifth Supplement.  This Fifth Supplement supplements the
Master Agreement (including the First Supplement, Second Supplement, Third
Supplement and Fourth Supplement) and applies to all Loans thereunder.
 
B.           Amendments to Master Agreement.  The Master Agreement is amended as
follows:
 
1.           Section 1.15 Loan Fee referred to in the Fourth Supplement (and
previously identified as �Section 1.14� in the Third Supplement) is amended to
require the first payment of $50,000 of the $250,000 Lender Fee on January 1,
2010 and quarterly payments of $50,000 thereafter until paid in full.
 
2.           Section 1.16 Restructure Fee is amended to require the Borrower to
pay the $100,000 restructure fee on or before June 30, 2010.
 
3.           Section 1.17 Collateral Repayment is added to read as follows:
 
Collateral Repayment.  If the Borrower obtains a USDA Business and Industry Loan
Guarantee and if Borrower receives a $5.0 million working capital loan, then
within ninety days of the receipt of the loan proceeds, the Borrower shall
return the $2.0 million of LOC Proceeds provided to Borrower for the purchase of
corn under this Fifth Supplement, with such funds to be available to Borrower to
fund reserves required by the Master Agreement unless otherwise agreed by the
parties.
 
4.           Article II, Section 2.1 of the Master Credit Agreement is amended
to add the following conditions precedent:
 
(p)           Borrower shall have paid all legal fees and expenses due and owing
to Lender under the Master Agreement and this Fifth Supplement.
 
(q)           Borrower shall cause LOC 1067 or the Extended LOC (as those terms
are defined in Amendment #3 of the Construction Agreement) provided to Lender as
additional collateral to continue to be assigned to Lender as a first secured
party of that collateral.
 

 
2

--------------------------------------------------------------------------------

 

5.           The Master Agreement, including but not limited to paragraph 9 of
the First Supplement, is amended to require repayment of the term loan in level
monthly payments of principal plus accrued interest at the Annual Rate so that
the principal amount is fully amortized over 96 months beginning on April 1,
2010 and ending on February 1, 2018, with any unpaid balance, if any, is
immediately payable to Lender on that date.  Accrued interest must be paid with
each principal payment.  The final maturity date remains February 1, 2018.
 
C.           Conditions to Effectiveness of this Fifth Supplement.  The
effectiveness of this Fifth Supplement is subject to satisfaction, in Lender�s
sole discretion, of each of the following conditions precedent:
 
1.           Representations and Warranties. The representations and warranties
of Borrower in the Master Agreement, except those set forth at Section 3.04 of
the Master Credit Agreement, are true and correct in all material respects on
and as of the date hereof.
 
2.           Delivery of Executed Loan Documents. Lender shall have received
this Fifth Supplement, which may be in counterparts, executed by Borrower and
Lender together with the EPC Collateral Assignment Agreement in a form
acceptable to the Lender and executed by Borrower and Delta-T.
 
3.           Delivery of $2.0 Million to Murex Grain for Corn Purchases.  Lender
shall, upon request of the Borrower, release up to $2.0 million of the LOC
Proceeds to Borrower or to Borrower�s agent, J.E.M. Trading LLC, and/or J.E.
Meuret Grain Co. Inc., 101 Franklin Street, PO Box 146, Brunswick, NE 68720
(�Meuret�).  Such funds shall be used exclusively to fund the purchase of corn
for production of ethanol by the Borrower.  No other use may be made of this
collateral other than to purchase corn for production of ethanol by
Borrower.  For each release of LOC Proceeds made to Borrower or to Meuret on
Borrower�s behalf, Borrower shall provide or shall cause Meuret to provide
documentary evidence of the related corn purchase that to Lender within three
days of each purchase of corn by Borrower or Meuret.


4.           Maintenance of Confirmed Letter of Credit.  Borrower shall cause
Delta-T to maintain a confirmed letter of credit for the benefit of Borrower, in
the amount and according to the conditions identified in Amendment Number Three
to Engineering, Procurement and Construction Services Fixed Price Contract
(Third Amended EPC), including but not limited to Paragraph 2, and to cause the
confirming bank to assign the proceeds of the letter of credit to Lender until
the expiration of the letter of credit on June 30, 2010.
 
 
D.           General Provisions.
 
1.           No Other Modifications.  The Master Agreement, as expressly
modified by this Agreement, shall continue in full force and effect and be
binding upon the parties.
 
2.           Successors and Assigns.  This Fifth Supplement shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or obligations.
 

 
3

--------------------------------------------------------------------------------

 

3.           Definitions.  Capitalized terms used, but not defined, in this
Fifth Supplement shall have the meaning set forth in the Master Agreement.
 
4.           Severability.  Should any provision of this Fifth Supplement be
deemed unlawful or unenforceable, the provision shall be deemed several and
apart from all other provisions of this Fifth Supplement and all remaining
provisions of this Fifth Supplement shall be fully enforceable.
 
5.           Governing Law.  To the extent not governed by federal law, this
Fifth Supplement and the rights and obligations of the parties shall be governed
by, interpreted and enforced in accordance with the laws of the State of North
Dakota.
 
6.           Headings.  The captions or headings in this Fifth Supplement are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Fifth Supplement.
 
7.           Counterparts.  This Fifth Supplement may be executed by the parties
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument.  Each counterpart may consist of a number of copies hereof,
each signed by less than all, but together signed by all, of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe� file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable.  Any party delivering an executed counterpart of this Fifth
Supplement by telefax, facsimile, or e-mail transmission of an Adobe� file
format document also shall deliver an original executed counterpart of this
Fifth Supplement, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Fifth
Supplement.
 
G.           Amended and Restated Master Agreement. Borrower agrees that on or
before any Loan Conversion Date, Borrower will cooperate with Lender and use
commercially reasonable efforts to amend and restate the Master Agreement to
reflect the terms applicable to the Construction and Term Loan Facility and
Revolving Facility at the sole discretion of the Lender.
 
H.           Reservation of Rights.  Nothing in this Fifth Supplement shall be
deemed to create a course of dealing or otherwise entitle the Borrower to a
consent to, or a waiver, amendment, modification, or other change of, any of the
terms, conditions, obligations, covenants, or agreements contained in the Master
Agreement or any other Loan Documents in similar or different circumstances in
the future.
 
I.           Release.  BORROWER RELEASES, WAIVES AND FOREVER DISCHARGES LENDER
AND ITS RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM
ALL KNOWN AND UNKNOWN, ABSOLUTE AND CONTINGENT, CLAIMS, DEFENSES, SETOFFS,
COUNTERCLAIMS, CAUSES OF ACTIONS, ACTIONS, SUITS OR OTHER LEGAL PROCEEDINGS OF
ANY KIND
 

 
4

--------------------------------------------------------------------------------

 

EXISTING OR ACCRUED IN FAVOR OF BORROWER AS OF THE DATE OF THIS FIFTH
SUPPLEMENT.
 
J.           Release for Advances to Murex Grain.  BORROWER ACKNOWLEDGES AND
AGREES THAT LENDER SHALL ADVANCE UP TO $2.0 MILLION OF LENDER�S COLLATERAL, SOME
OF WHICH MAY BE ADVANCED DIRECTLY TO MEURET FOR ITS PURCHASES OF CORN FOR AND ON
BORROWER�S BEHALF.  BORROWER AGREES TO HOLD LENDER HARMLESS FROM MEURET LOSS OF
COLLATERAL INCLUDING BUT NOT LIMITED TO, BY REASON OF THE FINANCIAL FAILURE OF
MEURET.  BORROWER ALSO RELEASES, WAIVES AND FOREVER DISCHARGES LENDER AND ITS
RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM ALL
KNOWN AND UNKNOWN, ABSOLUTE AND CONTINGENT, CLAIMS, DEFENSES, SETOFFS,
COUNTERCLAIMS, CAUSES OF ACTIONS, ACTIONS, SUITS OR OTHER LEGAL PROCEEDINGS OF
ANY KIND EXISTING OR ACCRUED IN FAVOR OF BORROWER THAT WOULD FOLLOW FROM THE
FAILURE OF MEURET TO ACCOUNT FOR OR GUARANTEE THAT THE ADVANCES ARE USED TO
PURCHASE GRAIN AVAILABLE FOR USE BY BORROWER.
 
K.           Recitals.  The Recitals to this Agreement are incorporated into the
Agreement.
 


(Remainder of Page Intentionally Left Blank)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Fifth Supplement to be duly
executed by their respective authorized officers effective as of the day and
year first written above.
 

 
BORROWER:
 
   
NEDAK ETHANOL, LLC
 
 
 
 
By:
/s/  Jerome Fagerland       Jerome Fagerland       President          

 

 
BORROWER:
 
   
NEDAK ETHANOL, LLC
 
 
 
 
By:
/s/  Everett L. Vogel       Everett L. Vogel       Chairman          

 
 
 
LENDER:
 
   
AGCOUNTRY FARM CREDIT SERVICES, FLCA
 
 
 
 
By:
/s/ Randolph Aberle        Randolph Aberle       Vice President          

 
 
 
6

--------------------------------------------------------------------------------

 

,